Citation Nr: 9915213	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-03 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1  Entitlement to service connection for a hip disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 1999 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board notes that during his March 1999 hearing the 
veteran raised the issue of entitlement to an increased 
rating for epididymitis.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present hip disorder.

2.  In September 1962 the RO denied entitlement to service 
connection for a left varicocele.

3.  Evidence added to the claims file includes personal 
hearing testimony, statements in support, August 1962 private 
medical correspondence and VA medical records.



4.  The evidence submitted since the September 1962 rating 
decision includes significant information not previously 
considered which bears directly and substantially upon 
specific matters under consideration.

5.  The veteran has submitted competent medical evidence 
demonstrating a present left varicocele disorder possibly 
related to an injury during active service.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a hip disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The September 1962 rating decision, which denied 
entitlement to service connection for a left varicocele, is 
final.  38 U.S.C.A. § 4005 (West 1958); 38 C.F.R. § 3.104(a) 
(1962); (currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1998)).

3.  Evidence submitted since the September 1962 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for a left 
varicocele is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

4.  The veteran has submitted evidence of a well-grounded 
claim for service connection for a left varicocele.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim
Background

Service medical records are negative for complaint or 
treatment related to a hip injury.  The veteran's July 1953 
separation examination revealed a normal clinical evaluation 
of the musculoskeletal system and lower extremities.

In September 1962 the RO granted entitlement to service 
connection for epididymitis.  It was noted that treatment for 
this disorder was shown in service.

In his November 1997 application for VA benefits the veteran 
reported he incurred injuries, including to the left hip, in 
March 1952.

At his July 1998 personal hearing the veteran testified that 
after service he experienced shooting pain from his hip down 
the leg, which he treated with rest and over-the-counter 
medication.  He stated that he believed his hip disorder was 
secondary to the injury which caused his epididymitis.

At his personal hearing before the undersigned Board Member, 
the veteran testified that in the spring of 1952 he incurred 
injuries, including to the left hip, while exiting a truck.  
Board Hearing, p. 3 (March 1999).  He stated his left hip had 
bothered him since the injury, but that no evidence of 
fracture had been shown.  B.H., p. 6.  He reported that he 
had not been treated for a specific hip disorder, but that he 
had been referred to a pain clinic.  B.H., p. 9.  The 
veteran's spouse testified that after he returned from 
service she treated him with cold packs and heat because his 
leg got numb.  B.H., p. 11.  The veteran reported that his 
doctors had provided no diagnosis of a left hip disability, 
such as arthritis or bursitis.  B.H., p. 17.  


Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  

In a claim for secondary service connection for a disability 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted 
demonstrating a present hip disorder.  The Board notes that 
without evidence of a present disability there can be no 
valid claim.  See Brammer, 3 Vet. App. at 225.  The Board 
also notes the veteran's first report of a hip disorder 
related to an injury during active service was provided in 
November 1997, over 44 years after his discharge from 
service.

The only evidence of a present hip disorder are the opinions 
of the veteran and his spouse.  While they are competent to 
testify as to symptoms he experiences, they are not competent 
to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, as there is no competent evidence of a present 
disability, it follows that the evidence as to continuity of 
symptomatology is not competent to establish a nexus.  
Consequently, the Board finds the veteran has not submitted 
evidence of a well-grounded claim for service connection for 
a hip disorder.  See 38 U.S.C.A. § 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

New and Material Evidence Claim
Background

Service medical records are negative for report of injuries 
related to a fall from a truck.  A February 1952 report shows 
the veteran was treated for epididymitis, and records dated 
in March and April 1953 show the veteran was treated for 
genito-urinary disorders.  No opinions as to etiology were 
provided.  The veteran's July 1953 separation examination 
found a normal clinical evaluation of the genito-urinary 
system.

In his August 1962 application for VA benefits the veteran 
requested service connection for left varicocele as a result 
of an accident at a firing range in 1952.  The veteran 
reported that he received private medical treatment for this 
disorder from Dr. D. in August 1962.  

VA hospital records dated from August to September 1962 show 
the veteran reported the onset of difficulties in 1952 
subsequent to testicular trauma when he slipped while exiting 
from a truck.  He stated he was treated with 3 days bed rest, 
and that a routine examination in 1953 revealed a left 
varicocele.  The final diagnosis was left varicocele, treated 
surgically, improved.  

In September 1962 the RO granted entitlement to service 
connection for epididymitis and denied service connection for 
varicocele.  The veteran was notified by correspondence dated 
October 26, 1962, but did not appeal.


Evidence Received After September 1962

In a November 1997 application for VA benefits the veteran 
reported he incurred an injury to his left testicle in March 
1952.  In a statement in support of the claim he reported the 
injury occurred during service in Germany while rapidly 
exiting a truck after a Russian plane flew over.  He stated a 
medical officer treated him with cold packs, tied his 
testicles tightly, provided pain relief medication, and told 
him the treatment would last for about 10 years or less.  

The veteran also submitted a copy of correspondence dated in 
August 1962 to the VA hospital in Albuquerque, New Mexico, 
from a private physician, Dr. A.G.  The physician noted the 
veteran had a left varicocele, which the veteran had related 
to an injury during military service in 1952.  

VA medical records dated in January 1998 show the veteran 
reported pain to the groin area.  No diagnosis was provided.

In his February 1998 substantive appeal the veteran reported 
his left varicocele had been repaired twice, once in 1962 and 
then in 1994.  He stated he experienced constant pain as a 
result of this disorder, which required the daily use of pain 
relief medication.  

VA outpatient treatment records dated in June 1998 show the 
veteran complained of left testicular pain, localized to the 
lower pole of the left epididymis.  The examiner noted that 
if the pain was due to chronic pain syndrome status post 
epididymitis the treatment options were conservative 
treatment or orchiectomy.  The examiner noted the veteran 
underwent a left spermatic cord block injection with good 
relief or pain and tenderness.  The diagnosis was left 
chronic pain probably related to left epididymitis.  

At a personal hearing the veteran testified that he sustained 
trauma to the left testicle while exiting a truck when a low 
flying Russian plane passed over.  He stated he was treated 
with pain relief medication and wrapping, and placed on light 
duty for 3 to 4 weeks.  He reported he believed left 
epididymitis and left varicocele were synonymous.  His spouse 
reported that the veteran experienced constant pain and 
discomfort from 1953 until 1962.

In a statement in support of the claim received in July 1998 
the veteran restated his account of having sustained 
testicular trauma during active service.  He stated that in 
June 1998 a VA examiner related his pain and discomfort in 
the left groin area to some earlier trauma, and told him that 
treatment might involve removal of the testicle.  

A September 1998 VA outpatient treatment report noted the 
veteran complained of continued pain and that he had 
requested an orchiectomy.  The diagnoses included testicular 
pain due to epididymitis.

During VA examination in July 1998 the veteran reported he 
injured his left testicle in 1952 while jumping out of a 
truck.  He stated he experienced massive swelling to the 
scrotum and testicle with acute pain.  He stated that his 
prior examiners had been unclear as to whether the pain was 
definitely related to varicocelectomies or to chronic 
epididymitis.  The examiner noted the veteran complained of 
loss of energy and weakness, probably related to chronic 
pain, and difficulties with sexual activity.  The diagnoses 
included remote testicular injury, with epididymitis, and 
varicocele requiring 2 surgeries with chronic severe 
residuals.  The examiner commented that, in light of the 
simultaneous diagnoses of varicocele and epididymitis, it was 
more likely than not that these disorders were related and 
indirectly the result of the original trauma.

In a February 1999 addendum to the examination report, the 
examiner stated that the issue of an association between the 
veteran's varicocele and epididymitis had been reviewed, 
including consultation with the Urology Department.  The 
examiner stated that while the veteran's varicocele might, as 
likely as not, be related to a crush injury to the testicle, 
that the disorder could not be considered a consequence of 
epididymitis in the absence of such injury.

In statements dated in February and March 1999 the veteran 
reported that he had undergone surgical treatment to scrape 
old scar tissue and remove the left testicle.  He stated his 
pain had not been completely relieved, and that it hurt to 
lift his right leg or to get in and out of his car.

At his March 1999 Board Hearing, the veteran testified that 
he injured his testicles while exiting a truck when a Russian 
plane flew over.  B.H., p. 3.  He stated that during the 
period from 1953 to 1962 he treated the disorder himself with 
over-the-counter medication and cold packs.  B.H., p. 4.  He 
stated that his VA examiners had related the varicocele to 
his service-connected epididymitis.  B.H., p. 8.  The 
veteran's spouse also testified that doctors had related the 
left varicocele to the epididymitis.  B.H., p. 12.  

Analysis

The September 1962 rating decision, which denied entitlement 
to service connection for left varicocele, is final.  
38 U.S.C.A. § 4005 (West 1958); 38 C.F.R. § 3.104(a) (1962); 
(currently 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1998)).  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Stanton 
v. Brown, 5 Vet. App. 563, 566 (1993).  The Court has 
reviewed and upheld the standards regarding the issue of 
finality.  Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991) had been fulfilled.  Elkins v. West, No. 97-1534 
(U.S. Vet. App. Feb. 17, 1999) (en banc);  see also Winters 
v. West, No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en 
banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza, 7 Vet. App. at 506).  

In this case, evidence submitted since the denial of the 
veteran's claim in September 1962 includes personal hearing 
testimony and statements in support of the claim, which 
address the issue of incurrence of an injury during active 
service, and post-service medical evidence indicating 
treatment for left varicocele.  Medical evidence added to the 
record includes copies of private medical correspondence 
dated in August 1962, which was not of record at time of the 
previous rating decision, and a July 1998 VA examination 
report. 

Based upon a review of the complete record, the Board finds 
the evidence added to the claims file is "new" since it was 
not available for review in September 1962, and that it is 
"material" since it bears directly on matters which were 
the bases of the prior denial of service connection.  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the evidence added to the 
record is "new and material" to the veteran's claim, the 
claim is reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must also 
determine whether a well-grounded claim has been submitted 
and whether VA has met its duty to assist in the development 
of the claim prior to a de novo review on the merits of the 
claim.  See Elkins, No. 97-1534; Winters, No. 97-2180.  These 
matters are addressed in the following sections of this 
decision.

Well-Grounded Claim Analysis

In this case, the evidence includes a copy of private medical 
correspondence dated in August 1962 which noted the presence 
of a left varicocele and the veteran's history relating it to 
an injury during active service, and a July 1998 VA medical 
opinion which found that simultaneous diagnoses of varicocele 
and epididymitis following trauma would indicate the 
disorders were related.  The VA examiner noted diagnoses 
including chronic severe residuals related to a varicocele 
disorder.  Therefore, the Board finds the present disability 
and nexus to service prongs of the Caluza test have been met.

In addition, the record includes personal hearing testimony 
and lay statements in support of the claim addressing the 
matter of incurrence of a testicular injury during active 
service sufficient to satisfy the second prong of the Caluza 
test.  Therefore, the Board concludes the veteran's claim for 
entitlement to service connection for a left varicocele is 
well-grounded.


ORDER

Entitlement to service connection for a hip disorder is 
denied.

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for a left 
varicocele, the claim is reopened. 

The veteran's claim for entitlement to service connection for 
a left varicocele is well grounded.


REMAND

The Board notes the Court has held that prior to a de novo 
review on the merits for a reopened claim it must be shown 
that VA has met its duty to assist in the development of the 
underlying service connection claim.  See Elkins, No. 97-
1534; Winters, No. 97-2180.  VA has a statutory duty to 
assist in the development of evidence pertinent to a well-
grounded claim.  38 U.S.C.A. § 5107(a); see also Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In this case, the record reflects the veteran's recent VA 
examination to determine the etiology of the left varicocele 
was conducted without the benefit of a review of any prior 
medical treatment records.  Therefore, the Board finds VA has 
not met its duty to assist the veteran and the case must be 
remanded for additional development.  This matter is 
addressed in a remand order at the end of this decision.

As noted above, the Board finds additional development is 
required for an adequate determination of the issue of 
entitlement to service connection for a left varicocele.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allowed an opportunity to 
present additional evidence in support of 
the reopened service connection claim.  
All pertinent evidence received should be 
associated with the claims file.

2.  The RO should schedule the veteran 
for a VA urology examination for an 
opinion as to the etiology of his left 
varicocele, i.e., whether it is more 
likely as not , as likely as not or less 
likely as not that the left varicocele is 
related to service or the service-
connected epididymitis.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary examination, tests or studies 
should be conducted for an adequate 
opinion and the examiner should cite to 
what evidence is relied upon in reaching 
any conclusions.  

The examiner is requested to reconcile 
any opinion provided with the evidence of 
record, including the veteran's service 
medical records, the August 1962 private 
medical opinion, the July 1998 VA 
examination report, and the February 1999 
addendum to the July 1998 VA examination 
report.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue of 
entitlement to service connection for 
left varicocele on the merits.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

